Citation Nr: 1449758	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-30 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for arthritis of the back, hips, and knees.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1956 to February 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran's service treatment records have not been located.  In February 2010, the RO sent the Veteran a formal finding informing him of the missing service treatment records.  VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost or destroyed by fire.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In March 2014, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of the proceeding are in the record.  This case was previously before the Board in April 2014 and was remanded for further development of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he developed arthritis in his back and lower extremities as a result of working in a cold, damp environment in underground concrete magazines monitoring missile stores.  

Further development is needed before the Board can adjudicate the Veteran's claim.  In the report of an examination conducted by VA in May 2013, it was noted that the Veteran reported that he had been granted Social Security Administration disability benefits in 1992 based on disability of the knees.  Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency, including those from the SSA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all records pertaining to the Veteran's 1992 claim for disability benefits from the Social Security Administration.

2.  If any additional evidence is obtained from the Social Security Administration that pertains to the claimed service disabilities, then schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his diagnosed arthritis.  The claims folder and any pertinent records should be made available to the examiner for review in connection with the examination. The examination should include any testing deemed necessary and all diagnoses should be clearly reported. 

Based on the examination and review of the record, the examiner should respond to the following:

(a)  Provide all diagnoses related to the Veteran's claims of arthritis of the back, hips and knees.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed arthritis was incurred in or aggravated by service?

A complete rationale for the opinion must be provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



